DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recites the limitation "the sheets" in line 1-2 of each claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 from which claim 8 and 9 depend does not recite “sheets”.
Claims 13 and 16 recites the limitation of first and second "air control modules" in line 2-5 of claim 13 and line 2 of claim 16.  There is insufficient antecedent basis for this limitation in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassilakis (US Patent 6,450,244 B1) in view of Lagace et al. (US Patent 5,771,707).
Regarding claim 1, Bassilakis discloses (Figure 1-4b and 6a-7b) a ventilation apparatus for connection between an exterior and an interior of a structure (the apparatus as seen in figure 6a and 6b), such as a building or other construction where air of different temperatures and humidities are located on the interior and exterior, where the apparatus is arranged to operate: in a cooling operation, when air in the exterior is hotter and/or more humid than air in the interior, energy is extracted from an exterior air flow passing from the exterior to the interior to cool and/or dehumidify the exterior air flow passing to the interior (in summer cooler inside air  is used to precool the incoming outside air per the example given in reference to figure 4a and 4b in Column 5, line 21-31) ; and in a heating operation, when the exterior air is cooler and/or dryer 
a first energy absorbing body and a second energy absorbing body (heat exchange banks 56 and 58 respectively); 
a first airflow passageway for connection to the interior of the building so that an airflow can pass therethrough to introduce exterior air into the building (at ventilation supply duct 64); 
a second airflow passageway for connection to the interior of the building so that an airflow can pass therethrough to extract interior air from the building (at ventilation exhaust line 62); 
a third airflow passageway for connection to the exterior of the building so that an airflow can pass therethrough to pull exterior air into the building (at outside access 118); and 
a fourth airflow passageway for connection to the exterior of the building so that an airflow can pass therethrough to expel interior air out of the building (at outside access 116); 
the first and second energy absorbing bodies being arranged so as to: a) transfer thermal energy to the energy absorbing body from air passing through the energy absorbing body when a temperature and/or humidity of the air is higher than the energy absorbing body so as to store hot thermal energy in the energy absorbing body ( the description of the example of figure 6a and 6b in Column 7 line 39 through Col. 8 line 6 describes the heat exchange  in the individual banks 56 and 58 as absorbing heat energy form the air, while this specific example does not explicitly disclose the energy as hot energy the energy would be hot energy in the case of winter operation as is the case of the example given in Col. 4 line 44 through Col. 5 line 7, where in winter the warmer inside air is used to preheat the incoming outdoor air per the example given in reference to figure 4a and 4b); and b) transfer thermal energy from the energy absorbing body to the air passing through the energy absorbing body when a temperature and/or humidity of the air is lower than the energy absorbing body so as to store cold thermal energy in the energy absorbing body ( the description of the example of figure 6a and 6b in Column 7 line 39 through Col. 8 line 6 describes the heat exchange  in the individual banks 56 and 58 as absorbing heat energy form the air, while this specific example does not explicitly disclose the energy as cold energy the energy would be cold energy in the case of summer operation as is the case of the example given in Column 5, line 21-31, where in summer the cooler inside air is used to precool the incoming outdoor air per the example given in reference to figure 4a and 4b); and 
an air control system is provided to switch the air flows between the first and second energy absorbing bodies ( the damper control system 30 with timer 36 switches between the states in figure 6a and 6b, which switch air flow between the first and second banks 56 and 58) so that: in the cooling operation (the summer operation as noted above) in a first mode (figure 6a) the interior air flow passes through the first energy absorbing body (56) to the exterior to store cold thermal energy in the first energy absorbing body ( air flows from ventilation exhaust line 62 through bank 56 before flowing out outside access 116 per Col. 7, line 39-51) while the exterior air flow does not pass through the first energy absorbing body (56) but instead is passes through the second energy absorbing body (58) to the interior ( air from outside access 118 flows through bank 58 and into supply duct 64, per Col. 7, line 39-51) and in a second mode (figure 6b) the interior air flow passes through the second energy absorbing body (58) to the exterior to store cold thermal energy in the second energy absorbing body ( air flows from ventilation exhaust line 62 through bank 58 before flowing out outside access 116 per Col. 7, line 51 through Col. 8, line 6) while the exterior air flow does not pass through the second energy absorbing body (58) but instead passes through the first energy absorbing body (56) to the interior  (air from outside access 118 flows through bank 56 and into supply duct 64, per Col. 7, line 51 through Col. 8 line 6) while being cooled and/or dehumidified by the cold thermal energy stored in the first energy absorbing body which has been cooled and/or dehumidified in the first mode (the description of the example of figure 6a and 6b in Column 7 line 39 through Col. 8 line 6 describes the heat exchange in the individual banks 56 and 58 as absorbing heat energy form the air, while this specific example does not explicitly disclose the energy as cold energy the energy would be cold energy in the case of summer operation as is the case of the example given in Column 5, line 21-31, where in summer the cooler inside air is used to precool the incoming outdoor air per the example given in reference to figure 4a and 4b); in the heating operation (the winter operation as noted above) the air flows between the first and second energy absorbing bodies so that, in a first mode of the heating operation (figure 6a), interior air flow passes through the first energy absorbing body (56) to the exterior to store hot thermal energy in the first energy absorbing body (air flows from ventilation exhaust line 62 through bank 56 before flowing out outside access 116 per Col. 7, line 39-51) while the exterior air flow does not pass through the first energy absorbing body (56) but instead passes through the second energy absorbing body (58) to the interior (air from outside access 118 flows through bank 58 and into supply duct 64, per Col. 7, line 39-51); and, in a second mode of the heating operation (figure 6b), the interior air flow passes through the second energy absorbing body (58) to the exterior to store hot thermal energy in the second energy absorbing body (air flows from ventilation exhaust line 62 through bank 58 before flowing out outside access 116 per Col. 7, line 51 through Col. 8, line 6) while the exterior air flow does not pass through the second energy absorbing body (58) but instead passes through the first energy absorbing body (56) to the interior (air from outside access 118 flows through bank 56 and into supply duct 64, per Col. 7, line 51 through Col. 8 line 6) while being heated by the hot thermal energy stored in first energy absorbing body which has been heated and/or humidified in the first mode (the description of the example of figure 6a and 6b in Column 7 line 39 through Col. 8 line 6 describes the heat exchange in the individual banks 56 and 58 as absorbing heat energy form the air, while this specific example does not explicitly disclose the energy as hot energy the energy would be hot energy in the case of winter operation as is the case of the example given in Col. 4 line 44 through Col. 5 line 7, where in winter the warmer inside air is used to preheat the incoming outdoor air per the example given in reference to figure 4a and 4b). Additionally the examiner notes that the above two paragraphs are made up almost entirely of functional limitations. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II). While the examiner chose the prior art of Bassilakis as it discloses the functional limitations, as well as the structural limitations, to promote compact prosecution; additional prior art has been cited below that would additionally disclose the above listed structure of the claim. 
However Bassilakis does not explicitly disclose that the each of the first and second energy absorbing bodies is divided into a first latent energy portion which includes a moisture absorbent material so that it is arranged to absorb latent energy and a second sensible energy recovery portion which is substantially free from moisture absorbent material so as to absorb primarily sensible energy.
Lagace teaches (figure 1-3) a ventilation apparatus with a energy absorbing body where the energy absorbing body is divided into a first latent energy portion (latent segment 4) which includes a moisture absorbent material so that it is arranged to absorb latent energy (segment 4 is a hygroscopic segment that contains a coating of silica gel which has the effect of releasably removing moisture form the air per Col. 7, line 47 through Col. 8 line 1) and a second sensible energy recovery portion (sensible segment 3) which is substantially free from moisture absorbent material so as to absorb primarily sensible energy (per the operation description of Col. 12  in the paragraph beginning below the marker for line 35, as the line numbers in column 12 do not match).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassilakis to include a latent and sensible heat portion of the energy absorbing materials as taught by Lagace would allow for humidity to be transferred between the air streams leaving and entering the building as taught by Lagace (Per Col. 1, line 35-41) and would allow for a heat exchange device to recover moisture form an outlet stream  as a means of preheating cold dry air as recognized by Lagace (per Col. 2, line 38-58)
Regarding claim 2, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the second portion (3) contains no moisture absorbent material (3 is sensible only and is non hygroscopic as it is non coated per Col 7, line 47 through Col. 8 line 1).
Regarding claim 3, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the second portion (3) is arranged to supply heat to freezing air entering the energy absorbing body (per the operation description of Col. 12  in the paragraph beginning below the marker for line 35 where  the segment 3 preheats the air before it enters the first segment 4) to prevent condensation and frosting damage to the first portion.
Regarding claim 4, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the first (4) and second (3) portions are separate components (per Col. 6, line 62-66).
Regarding claim 5, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the first (4) and second (3) portions are arranged directly end to end (as seen in figure 1-2 and 4).
Regarding claim 6, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the first (4) and second portions (3) have a common face therebetween (the face along seam our boundary line 7 joining segment 3 to segment 4 as seen in figure 1 and 4) of common dimensions through which air departing one portion enters the other portion (as seen in figure 4 air flows through channel 5 which is common between segments 3 and 4).
Regarding claim 7, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the first portion (4) comprises sheets of a supporting material coated on both surfaces by a moisture absorbent material and the second portion (3) is formed of sheets of a supporting material which carries no moisture absorbent material (the first portion 4 coated with silica gel  and portion 3 is sensible only and is non hygroscopic as it is non coated per Col 7, line 47 through Col. 8 line 1).
Regarding claim 8, Bassilakis as modified discloses the claim limitations of claim 1 above and Bassilakis further discloses the sheets are formed of aluminum (the sheets of the banks 56 and 58 are aluminum at aluminum plates per Col. 3, line 35-43)
Regarding claim 9, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the sheets of the first portion (4) are arranged to define passages which are smaller than those of the second portion (the portions of the heat exchanger 3 and 4 can each vary between 25% and 75% of the heat transfer means per Col. 7, line 26-38 as such the first section 4 and its channels can have a volume smaller than that of the second portion 3).
Regarding claim 10, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the first portion (4) has a volume which is smaller than that of the second portion (the portions of the heat exchanger 3 and 4 can each vary between 25% and 75% of the heat transfer means per Col. 7, line 26-38 as such the first section 4 can have a volume smaller than that of the second portion 3).
Regarding claim 11, Bassilakis as modified discloses the claim limitations of claim 1 above and Lagace further discloses the first portion (4) has a cross-sectional area which is equal to that of the second portion (the cross sectional area of 4 and 3 are equal along face 7 as seen in figure 1 and 4) and a path length which is shorter (the portions of the heat exchanger 3 and 4 can each vary between 25% and 75% of the heat transfer means per Col. 7, line 26-38 as such the first section 4 can have a volume smaller than that of the second portion 3 where a smaller volume  would lead to a smaller path length as there would be less of portion 4 to travel through).
Regarding claim 14, Bassilakis as modified discloses the claim limitations of claim 1 above and Bassilakis further discloses the first (56) and second (58) energy absorbing bodies are stacked one on top of the other (the bodies 56 and 58 are stacked on one another over the damper module 120 as seen in figure 6a).
Regarding claim 15, Bassilakis as modified discloses the claim limitations of claim 1 above and Bassilakis further discloses the first air passage faces (of duct 64) lie in a first common plane (as the common plane is not further defined this plane can be any plane that contains the faces of the duct 62 such as the outlet of duct 64 as seen in figure 6a) and the second air passage faces (of duct 62) lie in a second common plane (as the common plane is not further defined this plane can be any plane that contains the faces of the duct 62 such as the inlet of duct 62 as seen in figure 6a).
Regarding claim 16, Bassilakis as modified discloses the claim limitations of claim 1 above and Bassilakis further discloses the first (64), second (62), third (118) and fourth (116) passageways, the first and second air control modules ( air control modules at dampers modules 120 and 122 or 124 respectively) and the first (56) and second (58) energy absorbing bodies are formed as a common assembly for common installation in the building for attachment to interior and exterior ducts within the building (the above components are all part of air to air heat recovery system 10 as seen in figure 6a and 6b).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassilakis (US Patent 6,450,244 B1) in view of Lagace et al. (US Patent 5,771,707) and Osman et al. (US Patent 5,439,048).
Regarding claim 12, Bassilakis as modified discloses the claim limitations of claim 1 above and Bassilakis further discloses the first (64) and second airflow passageways (62) are rectangular with four sides (as seen in figure 6a and 6b) with one side of the first airflow passageway lying parallel and adjacent to one side of the second airflow passageway (the sides  of 64 are parallel to 62 and adjacent to each other over damper module 120) and wherein the third (118) and fourth airflow passageways (116) are rectangular with four sides (as seen in figure 6a and 6b)
 However Bassilakis does not explicitly disclose one side of the third airflow passageway lying parallel and adjacent to one side of the fourth airflow passageway.
Osman teaches (figure 1-3) a ventilation apparatus (regenerative heat exchanger 10) with  a first and second energy absorbing body ( at the portions of heat exchange matrix 24  on either side of partition 40 in compartments 42 and 44), with first (at horizontal compartment 36 for cold air out) and second airflow passageways (at horizontal compartment 38 for hot air in) are rectangular with four sides (as seen in figure 1 and 2) with one side of the first airflow passageway lying parallel and adjacent to one side of the second airflow passageway (the side of 38 is  parallel to and adjacent to the side of 36 along partition 34 as seen in figure 1 and 2) and wherein the third (at horizontal compartment 36 for cold air in) and fourth airflow passageways (at horizontal compartment 38 for hot air out) are rectangular with four sides (as seen in figure 1 and 2) with one side of the third airflow passageway lying parallel and adjacent to one side of the fourth airflow passageway (the side of 38 is  parallel to and adjacent to the side of 36 along partition 34 as seen in figure 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassilakis to include the inflow and out flow ducting of Osman to the heat absorbing bodies of Bassilakis. Doing so would provide an alternative connection arrangement for a regenerative heat exchanger for recovering energy between two flowing gas streams  that is simple and easy to use and is economical in cost to manufacture as recognized by Osman (per Col. 1, line 25-34).
	Regarding claim 13, Bassilakis as modified discloses the claim limitations of claim 1 above, however Bassilakis does not explicitly disclose the first and second airflow passageways face in a common direction at the first end of the first air control module, and the third and fourth airflow passageways face in a common direction away from the first and second airflow passageways at the first end of the second air control module.
Osman teaches (figure 1-3) a ventilation apparatus (regenerative heat exchanger 10) with  a first and second energy absorbing body ( at the portions of heat exchange matrix 24  on either side of partition 40 in compartments 42 and 44), with the first (at horizontal compartment 36 for cold air out) and second airflow passageways (at horizontal compartment 38 for hot air in)  face in a common direction at the first end of the first air control module (36 and 38 face in a common direction from the air control module at damper 28 provided at a end of the middle section 22 as seen in figure 1 and 2), and the third (at horizontal compartment 36 for cold air in) and fourth airflow passageways (at horizontal compartment 38 for hot air out) face in a common direction away from the first and second airflow passageways at the first end of the second air control module (36 and 38 face in a common direction from the air control module at damper 26 provided at an end of the middle section 22 as seen in figure 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bassilakis to include the inflow and out flow ducting of Osman to the heat absorbing bodies of Bassilakis. Doing so would provide an alternative connection arrangement for a regenerative heat exchanger for recovering energy between two flowing gas streams that is simple and easy to use and is economical in cost to manufacture as recognized by Osman (per Col. 1, line 25-34).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassilakis (US Patent 6,450,244 B1) in view of Lagace et al. (US Patent 5,771,707) and Chung et al. (US Patent 7,441,586 B2).
Regarding claim 17, Bassilakis as modified discloses the claim limitations of claim 1 above, However Bassilakis does not disclose the air from the second and third airflow passageway is filtered upstream of the first portion of each energy absorbing body to prevent erosion, contamination, and blockage of the moisture absorbent material so that the exterior airflow pulled from the exterior is filtered before entering either one of the energy adsorbing body and the interior air from the building is filtered before entering the first portion and being expelled to the exterior.
Chung discloses (figure 20-21) a ventilation apparatus (regenerative heat exchanging ventilator 10b) with  a first and second energy absorbing body ( in the  plurality of media in heat exchanging unit 40b), with the air from the second and third airflow passageway (where enters the ventilator 10b at passages 115b and 117b) is filtered  (via filters 150b) upstream of each energy absorbing body  so that the exterior airflow pulled from the exterior is filtered before entering either one of the energy adsorbing body (in heat exchanging unit 40b) and the interior air from the building is filtered before entering the first portion and being expelled to the exterior (air is filtered before it is introduced to the case 11b in either passage 115b or 117b per Col. 20, line 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the airflow passages of Bassilakis for airflow into the apparatus to include filter as taught by Chung. Doing so would provide a structure for filtering out foreign substances from air entering the apparatus as recognized by Chung (Per Col. 20, line 52-55).
Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter none of the cited prior art discloses including a bi-directional air filter between the first and second portion of each energy absorbing body. As the prior art such as Chung (US 7,441,586) and Broberg (US 6,062,296) and Berner (US 5,050,667) disclose filtering before air enters any portion of the energy absorbing body not just one portion with the filter disposed between two portions of a single energy absorbing body. Therefore for at least these reasons, claim 18 presents grounds for allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stevens (US 3225819 A), Berner et al. (US 5050667 A),  Broberg (US 6062296 A), Moilala (US 7059385 B2), Yabu  et al. (US 2004/0250557 A1), Lee et al. (US 2004/0134211 A1) all disclose ventilation device with energy absorbing bodies made of a single portion Fischer (US 6199388 B1), Ebara (US 6675601 B2), Takada et al. (US 2011/0036541 A1), and Moffitt (US 2017/0045257 A1) discloses energy absorbing bodies made of sensible and latent portions.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763